                 Case 2:20-cv-01116-JCC Document 21 Filed 10/09/20 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   DODO INTERNATIONAL, INC., et al.,                        CASE NO. C20-1116-JCC
10                              Plaintiffs,                   ORDER
11          v.

12   RICHARD PARKER, et al.,

13                              Defendants.
14

15          This matter comes before the Court on Plaintiffs’ motions for substitute service (Dkt.
16   Nos. 8, 14, 15). Having considered the motions and the relevant record, the Court hereby
17   DENIES the motions for the reasons explained herein.
18          Plaintiffs’ motions describe difficulty serving various Defendants and request that the
19   Court allow Plaintiffs to serve those Defendants by mail or e-mail. (See Dkt. Nos. 8, 14, 15.)
20   Although the motions purport to request similar relief, each cites different authority, much of
21   which does not exist or the Court cannot identify, and none of which entitles Plaintiffs to the
22   relief they request. Accordingly, the Court DENIES the motions.
23          Plaintiffs’ first motion requests that the Court allow Plaintiffs to “serve the Defendants by
24   mail to their home mailing address.” (See Dkt. No. 8 at 3.) The proposed order clarifies that
25   Plaintiffs request that the Court hold that service will be proper if Plaintiffs attach the summons
26   and complaint to the door and mail an additional copy to Defendants. (See Dkt. No. 8-1 at 2–3.)


     ORDER
     C20-1116-JCC
     PAGE - 1
               Case 2:20-cv-01116-JCC Document 21 Filed 10/09/20 Page 2 of 3




 1   The only authority Plaintiffs cite is Federal Rule of Civil Procedure 60(e)(3), which does not

 2   exist. And Rule 60(e) does not address service. The proposed order refers to “Rule 107, Rules of

 3   Civil Procedure,” (see Dkt. No. 8-1 at 3), but the Federal Rules of Civil Procedure do not contain

 4   a Rule 107. Accordingly, the Court DENIES the motion because it does not provide the Court

 5   with any authority showing Plaintiffs are entitled to the relief they request.

 6          Plaintiffs’ second motion (Dkt. No. 14) suffers from the same defects. In addition,

 7   although it purports to request the same relief as the first motion (with respect to different

 8   Defendants), it cites “Washington State Court Rule” 60(e)(3) and RCW 4.28.080(17), along with
 9   Federal Rule of Civil Procedure 60(e)(3). There is no single set of state court rules in
10   Washington, and no set of rules entitled “Washington State Court Rules,” so the Court cannot
11   identify the state court rule Plaintiffs cite. To the extent Plaintiffs refer to Washington Superior
12   Court Civil Rule 60(e)(3), that rule does not address service of the summons and complaint; it
13   addresses service of a motion for relief from a judgment or order. See id. Further, that rule
14   authorizes service by publication followed by a mailed copy of the documents; it does not
15   authorize attaching the documents to the door. See id. Therefore, it does not entitle Plaintiffs to
16   the relief they seek. The same is true of the statute Plaintiffs cite, which requires “leaving a copy
17   [of the summons] at [a defendant’s] usual mailing address with a person of suitable age and
18   discretion who is a resident, proprietor, or agent thereof.” Wash. Rev. Code § 4.28.080(17). The

19   statute does not authorize attaching the documents to the door. See id. Accordingly, Plaintiffs’

20   second motion (Dkt. No. 14) is DENIED.

21          Plaintiffs’ third motion (Dkt. No. 15), which is upside down, cites some of the same

22   authority addressed above and also cites Federal Rule of Civil Procedure 5(b)(2)(E). Unlike the

23   other two motions, this motion requests that the Court authorize service by e-mail. (See Dkt. No.

24   15 at 3.) But service of the summons and complaint is governed by Rule 4, not Rule 5. See Fed.

25   R. Civ. P. 4. Further, even if it did apply, Rule 5 authorizes service by electronic means only if

26   the other party consents in writing. See Fed. R. Civ. P. 5(b)(2)(E). There is no evidence of that


     ORDER
     C20-1116-JCC
     PAGE - 2
              Case 2:20-cv-01116-JCC Document 21 Filed 10/09/20 Page 3 of 3




 1   here. Therefore, this motion is also DENIED.

 2          DATED this 9th day of October 2020.




                                                    A
 3

 4

 5
                                                    John C. Coughenour
 6                                                  UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-1116-JCC
     PAGE - 3
